ORDER

PER CURIAM.
Appellant Tarron Young (“Young”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable Larry L. Kendrick presiding, after a jury found him guilty of one count of First Degree Statutory Sodomy, Section 566.062 RSMo. (2000). The trial court sentenced Young to nineteen years imprisonment. Young contends the Court erred when it (1)overruled his Motion to Suppress Statements he made to the police; (2) failed to declare a mistrial when the jury reached deadlock, and coerced a juror to change his or her verdict; and (3) overruled his request to instruct the jury that he would serve 85 percent of any sentence imposed.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).